Title: From John Adams to John Jay, 28 August 1785
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square Westminster Aug. 28. 1785
          
          I do myself the Honour to inclose to Congress the Statute of 25. G. 3. c. 81. for the better securing the Duties payable on Tobacco.
          and another Statute of the 25. G. 3. c. 67. to prohibit the Exportation to foreign Parts, of Tools and Utensils made Use of in the Iron and Steel Manufactures of this Kingdom: and to prevent the Seducing of Artificers or Workmen, employed in those Manufactures, to go into Parts beyond the Seas.
          The prohibited Tools are all enumerated. Hand Stamps, Dog head Stamps, Pulley Stamps, Stamps of all Sorts, Hammers and Anvils for Stamps, Screws for Stamps, Iron Rods for Stamps, Presses of all Sorts, in Iron, Steel, or other Metal, which are used for giving Impressions to Metal, or any Parts of these several Articles: Presses of all Sorts called, Cutting out Presses, Beds and Punches to be used therewith; Piercing Presses of all Sorts, Beds and Punches to be used therewith, either in Parts or pieces, or fitted together; Iron or Steel Dies to be used in Stamps or Presses, either with or without Impressions on them; Rollers of Cast Iron, wrought Iron or Steel for rolling of Metals, and Frames for the Same; Flasks or Casting Moulds, and Boards used therewith; Laths of all sorts for turning, burnishing, polishing, either the whole together or Seperate Parts


thereof; Lathe Strings, polishing Brushes, Scoring or shading Engines, Presses for horn Buttons, Dies for horn Buttons, Sheers for cutting of Metal, Rolled Steel, Rolled Metal with Silver thereon Parts of Buttons not filled up into Buttons, or in an unfinished State; Engines for Chacing, Stocks for casting Buckles, Buttons and Rings; cast Iron Anvils and Hammers for forging Mills for Iron and Copper; Roles, Slitters, Beds, Pillars and Frames for Slitting Mills; Die Sinking Tools of all Sorts, Engines for making Button Shanks, Laps of all Sorts, Drilling Engines, Tools for pinching of Glass, Engines for covering of Whips, polishing Brushes, Bars of Metal covered with Gold or Silver, Iron or Steel Screw Plates, Pins, and stocks for making Screws, or any other Tool or Utensil whatsoever.
          I have transcribed this Catalogue, because I think it is very proper that Gentlemen should attend, a little to it. It Shews the Spirit of this Country, towards the United states, and Summarily comprehends a Volume of Politicks for Us. I Suppose these Tools may be had in France, Germany And elsewhere, if a British statute was a Bar to our Getting them in Great Britain. I think it would be worth while for our American Academies to make Collections of them for their Musæums. Such a Collection would be as great a Curiosity and more profitable to our Country than more costly Collections of Shells, Birds, Beasts or Fishes. if however Such a Collection could not be made a Work may be had in Paris entituled “Art et Metier” in which I Suppose every one of them is destribed and represented by an engraved Stamp. from which our Workmen may copy it.
          With great Esteem your humble / sert
          
            John Adams
          
        